United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2166
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Jerry Goodman, Jr.,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 25, 2011
                                Filed: August 29, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

        Jerry Goodman, Jr., was charged with failing to register as a sex offender, 18
U.S.C. § 2250(a). Goodman pleaded guilty pursuant to a written plea agreement,
which contained an appeal waiver. The District Court1 sentenced Goodman to sixty
months in prison, below the statutory maximum but above the undisputed advisory
Sentencing Guidelines range of thirty to thirty-seven months. On appeal, counsel has
filed a brief under Anders v. California, 386 U.S. 738 (1967), seeking to withdraw and
questioning the reasonableness of the sentence.

      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.
       We will enforce the appeal waiver in this case because Goodman’s appeal falls
within the scope of the waiver, the record shows the requisite knowledge and
voluntariness, and enforcing the appeal waiver would not result in a miscarriage of
justice. See United States v. Andis, 333 F.3d 886, 889–92 (8th Cir.) (en banc)
(describing the circumstances under which the appellate court should enforce an
appeal waiver and dismiss the appeal), cert. denied, 540 U.S. 997 (2003); see also
United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam)
(enforcing an appeal waiver in an Anders case).

      We have independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), and find no nonfrivolous issues not covered by the waiver. We grant
counsel leave to withdraw and dismiss the appeal.
                       ______________________________




                                        -2-